Title: From John Quincy Adams to John Adams Smith, 9 July 1821
From: Adams, John Quincy
To: Smith, John Adams


				
					Dear Sir,
					Washington 9. July 1821.
				
				I take pleasure in introducing to your acquaintance, and recommending specially to your kind attentions, the bearer, Mr. Waldburg, a Gentleman of highly respectable character and connections, who visits Europe with views of instruction and amusement. I understand it would be agreeable to him to be attached to one of the legations of the United States in Europe, as other young Men have occasionally been, without charge to the Public. As this must always be left to the convenience and sense of propriety of the Ministers themselves, I have not thought myself at liberty to recommend it to Mr. Rush, but if upon Mr. Waldburg’s arrival in England, he should retain that inclination, and you think Mr. Rush would have no objection to it, I will thank you to propose it to him. For this, or any other kindness, which it may be in your power to shew this Gentleman, you will receive my hearty thanks.I am with great regard and esteem, / Dr Sir, faithfully yours,
				
					John Quincy Adams.
				
				
			